                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

DANIEL HURLBUT,                                                                     PLAINTIFF
ADC #658898

V.                                  CASE NO. 1:19-CV-37-JM-BD

ARKANSAS ATTORNEY GENERAL, et al.                                               DEFENDANTS

                                            ORDER

       The Court has received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. After carefully considering Mr. Hurlbut’s timely filed objections

and making a de novo review of the record, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       Mr. Hurlbut’s claims that Defendants failed to process his grievances are DISMISSED,

with prejudice. In addition, his access-to-courts claims, due process claims, conspiracy claims,

and retaliation claims are DISMISSED, without prejudice. His claims against Defendant

Eubanks are dismissed with prejudice; and claims against CCS, and Wellpath are DISMISSED,

without prejudice.

       Accordingly, the Clerk is instructed to terminate the Arkansas Attorney General, Vincent

P. France, Brent Eubanks, Thomas Burns, Correct Care Solutions, WellPath, Shelly Byers,

Wendy Kelly, Dexter Payne, Rory Griffin, Gary Musselwhite, G. Holland, Shurika Brown,

Maurice Culclager, Hardy, Amplo, Roger Tims, and Keith Waddle as Defendants.
IT IS SO ORDERED, this 2nd day of July, 2019.


                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE




                                  2
